ORDER
ROGERS, District Judge.
This matter is before the court on a civil rights complaint filed pursuant to 28 U.S.C. § 1331. Plaintiff, an inmate at the United States Penitentiary, Leavenworth, Kansas, claims that the defendants have violated his constitutional rights by refusing to change the race classification in his Bureau of Prison records from “Black” to “African American”. Plaintiff seeks injunctive relief and damages.
The court finds that plaintiff’s complaint fails to meet the requirements for a cause of action pursuant to 28 U.S.C. § 1331, and must therefore be dismissed. 28 U.S.C. § 1915(d). The purpose of a civil rights action is to remedy deprivations of federal constitutional rights. Plaintiff’s complaint fails to demonstrate any such violations. Accordingly, the claims lack an arguable legal basis for imposing liability on the defendants. See Neitzke v. Williams, — U.S. -, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
IT IS THEREFORE ORDERED that this action is dismissed and all relief denied. The clerk of the court is directed to transmit a copy of this order to plaintiff.